Citation Nr: 0313090	
Decision Date: 06/17/03    Archive Date: 06/24/03

DOCKET NO.  97-13 521A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial compensable rating for a 
chronic adjustment disorder with depression.  

2.  Entitlement to service connection for infectious 
hepatitis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1968 to 
January 1996.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that granted service connection and an initial 
noncompensable rating for chronic adjustment disorder with 
mild depression from February 1996 and that denied 
entitlement to service connection for infectious hepatitis 
and malnutrition.  Rating decisions in June 1997 and January 
2003 continued the noncompensable rating for chronic 
adjustment disorder with mild depression and continued to 
deny entitlement to service connection for infectious 
hepatitis.  

In July 1999, the Board remanded the case to obtain 
additional medical records and VA psychiatric and liver 
examinations.  The veteran now resides in the jurisdiction of 
the Hartford, Connecticut, RO, which recertified the appeal 
to the Board in April 2003.  This matter is now before the 
Board for appellate review.  

In February 1997, the RO deferred rating the veteran's dental 
disability pending additional development.  This matter is 
referred to the RO for appropriate follow-up action.  Bruce 
v. West, 11 Vet. App. 405, 408 (1998).  




FINDINGS OF FACT

1.  The old rating criteria for mental disorders in effect 
prior to November 7, 1996, and the new criteria in effect 
since November 7, 1996, are equally favorable to the veteran.  

2.  The veteran has worked continuously as an engineer since 
service, and he recently moved to a better job with higher 
pay and "exciting work projects."  

3.  The veteran attends school and is in the process of 
earning a master's degree in technical management.  

4.  The veteran's adjustment disorder manifests with only 
transient symptoms and does not cause significant impairment 
of social and industrial adaptability.  

5.  The November 1996 and June 2001 VA examiners 
characterized the veteran as a high-functioning individual 
who had been effective in coping with his medical 
difficulties and who enjoyed his work, school, and home life.  

6.  The medical evidence does not show the use of psychiatric 
medications or symptoms of delusions, hallucinations, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, inability to perform activities of daily living, 
disorientation, memory loss, obsessional rituals, speech 
difficulties, panic, impaired impulse control, flattened 
affect, disturbance of motivation, anxiety, suspiciousness, 
or chronic sleep impairment.  

7.  The veteran does not have current infectious hepatitis.  


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
chronic adjustment disorder with depression are not met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Codes 9434, 9440 (2002) 
(effective November 7, 1996); 38 C.F.R. § 4.132, Diagnostic 
Codes 9207, 9209, 9405 (1996) (effective prior to November 7, 
1996).  

2.  Infectious hepatitis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.306 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Fulfillment of VA's duty to assist and inform the veteran

The VA has fulfilled its duty to assist and inform the 
veteran in the development of the claims in compliance with 
The Veterans Claims Assistance Act of 2000.  The VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the VA.  38 U.S.C.A. 
§ 5103A (West 2002).  The VA shall notify the claimant and 
the claimant's representative, if any, of the evidence that 
is necessary to substantiate a claim, which evidence the 
claimant is to provide, and which evidence the VA will 
attempt to obtain for the claimant.  See 38 U.S.C.A. 
§ 5103(a) (West 2002).  

The veteran received a VA general medical examination in 
August 1996, VA mental disorders examinations in November 
1996 and June 2001, and a VA liver examination in June 2001.  
The RO obtained the available service medical records and 
medical records from the identified health care providers.  
The veteran and his representative filed several lay 
statements with the RO, and he provided sworn testimony at a 
May 1997 regional office hearing.  The RO's June 2002 letter 
and a January 2003 supplemental statement of the case 
informed the veteran of the applicable laws and regulations, 
including applicable provisions of The Veterans Claims 
Assistance Act of 2000, the evidence needed to substantiate 
the claims, and which party was responsible for obtaining the 
evidence.  In these documents, the VA informed the veteran 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from the identified private health care providers.  The 
veteran was informed that it was his responsibility to 
identify health care providers with specificity and that it 
still remained his ultimate responsibility to obtain any lay 
statements and private medical evidence needed to support his 
claims.  

The VA has fulfilled its duty to assist and inform the 
veteran because he was informed of the applicable laws and 
regulations, the evidence needed to substantiate the claims, 
told which party was responsible for obtaining specific 
pieces of evidence, provided ample opportunity to submit such 
evidence, and the VA has obtained such evidence or confirmed 
its unavailability.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. 
Cir. 1997).  


Entitlement to an initial compensable rating for
chronic adjustment disorder with depression

For the veteran to prevail in a claim for increased rating, 
the evidence must show that chronic adjustment disorder with 
depression has caused greater impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(2002).  The rating must be considered from the point of view 
of the veteran working or seeking work and the ability of the 
veteran's psyche to function under the ordinary conditions of 
daily life, including employment and self-support.  See 
38 C.F.R. §§ 4.2, 4.10.  The VA has a duty to acknowledge and 
consider all regulations that are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

While this appeal was pending, the rating criteria for mental 
disorders were revised effective November 7, 1996.  Where a 
law or regulation changes after a claim is filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  For the period 
preceding the effective date of the regulatory change, the 
Board should apply the old regulation.  For the period since 
the effective date, the Board should apply the more favorable 
of the old and new regulations.  VAOPGCPREC 3-2000 (2000).  

Given the diagnoses and findings of record, for the period 
from February 1996 to November 7, 1996, the Board will apply 
only the old criteria for major depression with psychotic 
features (Diagnostic Code 9207), major depression with 
melancholia (Diagnostic Code 9209), and adjustment disorder 
with depressed mood (Diagnostic Code 9405).  For the period 
from November 7, 1996, the Board will apply the more 
favorable of the old criteria and the new criteria for major 
depressive disorder (Diagnostic Code 9434) and chronic 
adjustment disorder (Diagnostic Code 9440) to determine 
whether a compensable rating is warranted.  

A compensable rating is not in order under the old criteria 
for major depression or adjustment disorder with depression.  
Prior to November 7, 1996, governing regulations provided 
that the severity of a psychiatric disability would be 
measured by actual symptomatology, as it affected social and 
industrial adaptability.  Evaluators were specifically 
instructed not to "underevaluate the emotionally sick veteran 
with a good work record, nor [to] overevaluate his or her 
condition on the basis of a poor work record not supported by 
the psychiatric disability picture."  38 C.F.R. § 4.130 
(1996).  

Under the criteria for major depression with psychotic 
features and major depression with melancholia in effect 
prior to November 7, 1996, a 100 percent evaluation is 
assigned for active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
evaluation is assigned for lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent evaluation is assigned for 
considerable impairment of social and industrial 
adaptability.  A 30 percent evaluation is assigned for 
definite impairment of social and industrial adaptability.  A 
10 percent evaluation is assigned for mild impairment of 
social and industrial adaptability.  A 0 percent evaluation 
is assigned for psychosis in full remission.  38 C.F.R. § 
4.132, Diagnostic Codes 9207, 9209 (1996).  

Under the criteria for adjustment disorder with depressed 
mood in effect prior to November 7, 1996, a 100 evaluation is 
assigned if the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community, and there are totally 
incapacitating psychoneurotic symptoms bordering on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
fantasy, confusion, panic, and explosions of aggressive 
energy resulting in profound retreat from mature behavior, 
and the veteran is demonstrably unable to maintain or retain 
employment.  A 70 percent evaluation is assigned if the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment.  A 50 percent evaluation is assigned if 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired, and by 
reason of psychoneurotic symptoms, reliability, flexibility, 
and efficiency levels are so reduced as to result in 
considerable industrial impairment.  A 30 percent evaluation 
is assigned for definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.  A 10 percent evaluation is assigned for less 
than the criteria for 30 percent, with emotional tension and 
other evidence of anxiety productive of mild social and 
industrial impairment.  A 0 percent evaluation is assigned if 
there are neurotic symptoms which may somewhat adversely 
affect relationships with others but which do not cause 
impairment of working ability.  38 C.F.R. § 4.132, Diagnostic 
Code 9405 (1996).  

According to the June 2001 VA examiner, the veteran's 
adjustment disorder manifests with only transient symptoms; 
it does not cause significant impairment of social and 
industrial adaptability and does not even necessarily meet 
the criteria for diagnosis of adjustment disorder at the 
current time.  The November 1996 and June 2001 VA examiners 
characterized the veteran as a high-functioning individual 
who had been effective in coping with his medical 
difficulties and who enjoyed his work, school, and home life.  
The June 2001 VA examiner assigned a global assessment 
function score of 80 because the veteran's distress from 
exposure to stressors was not in excess of that reasonably 
expected, and it did not interfere with his enjoyment of 
life.  The June 2001 VA examiner believed that the veteran 
did not experience difficulty in social, occupational, or 
school functioning and did not allow anger to affect his 
activities.  The veteran had been able to retain employment 
because he had worked continuously as an engineer since 
service.  He had also been able to obtain new employment 
because he recently moved to a better job with higher pay and 
exciting work projects.  He was not isolated in the community 
because he enjoyed the challenge of his work a great deal, 
and he missed few days from work because of symptoms of 
adjustment disorder with depression.  He also attended school 
and was in the process of earning a master's degree in 
technical management.  He shared a home with his wife, with 
whom he got along well, and a minor-aged daughter, and he 
maintained contact with his adult children and stepchildren.  
In the absence of at least mild impairment of social and 
industrial adaptability or the emotional tension, anxiety, or 
reduction in initiative, flexibility, efficiency, and 
reliability needed to establish a higher rating, the 
noncompensable rating must continue under the old criteria 
for major depression and adjustment disorder with depressed 
mood.  

Likewise, a compensable rating cannot be established under 
the new criteria for mental disorders.  Under the new rating 
criteria for major depressive disorder and chronic adjustment 
disorder in effect since November 7, 1996, a 100 percent 
evaluation is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A 10 
percent evaluation is assigned for occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and ability to perform occupational tasks 
only during periods of significant stress; or, symptoms 
controlled by continuous medication.  A 0 percent evaluation 
is assigned if a mental condition has been formally 
diagnosed, but symptoms are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Diagnostic 
Codes 9434, 9440 (2002).  

Although adjustment disorder with mild depression was 
formally diagnosed at the November 1996 VA examination, the 
November 1996 and June 2001 VA examiners both agreed that the 
veteran was a high-functioning individual who had been 
effective in coping with his medical difficulties and who 
enjoyed his work, school, and home life.  The veteran was 
slow to anger, and his thought processes were intact.  At 
work, he dealt with complex technical issues, and as he did 
in the military, he often assumed a leadership role.  At 
home, he shared in managing the family.  For example, he and 
his wife initiated family counseling in order to make a 
success of their blended family.  The June 2001 VA examiner 
opined that the veteran's symptoms were transient and, at the 
current time, did not even necessarily meet the criteria for 
a diagnosis of adjustment disorder.  The medical evidence 
does not show the use of psychiatric medications or the 
symptoms of delusions, hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
inability to perform activities of daily living, 
disorientation, memory loss, obsessional rituals, speech 
difficulties, panic, impaired impulse control, flattened 
affect, disturbance of motivation, anxiety, suspiciousness, 
or chronic sleep impairment.  

In summary, the initial noncompensable rating should 
continue.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  The 
symptomatology associated with the veteran's chronic 
adjustment disorder with depression does not more nearly 
approximate the criteria for a higher evaluation, and the 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2002). 

Extraschedular considerations do not apply because 
exceptional circumstances have not been demonstrated.  
Smallwood v. Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. 
§ 3.321(b) (2002).  The evidence does not show that the 
veteran's chronic adjustment disorder with depression 
markedly interferes with employment or causes frequent 
hospitalizations.  The veteran has worked continuously as an 
engineer since service, and he told the June 2001 VA examiner 
that he had no history of psychiatric hospitalization.  
According to an August 1996 VA financial status report, the 
veteran missed only three days of work in a twelve-month 
period.  Referral for extraschedular consideration is not 
currently warranted.  

Although the Board decided the veteran's claim on grounds 
different from that of the RO, which considered only the 
rating criteria in effect since November 7, 1996, the veteran 
has not been prejudiced by the Board's additional 
consideration of the rating criteria in effect prior to 
November 7, 1996.  Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  


Entitlement to service connection for infectious hepatitis

Service medical records show that, a week after his return 
from Vietnam in February 1971, the veteran was admitted to 
the hospital for treatment of infectious hepatitis.  The 
veteran remained virtually asymptomatic throughout his 
hospitalization as his serial serum enzymes gradually 
returned to normal, and he remained well during a 30-day 
leave for convalescence.  He was then discharged from the 
hospital and returned to full duty in April 1971.  He 
finished service with no other treatment for hepatitis.  

The veteran now believes that he has current infectious 
hepatitis and that service connection is warranted because he 
was told that he could never give blood because of a "liver 
problem."  

To prevail in a claim of entitlement to service connection, 
the veteran must show that current infectious hepatitis was 
contracted in the line of duty coincident with military 
service, or if pre-existing such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107; 38 C.F.R. 
§§ 3.303, 3.306.  The veteran must present evidence of 
current infectious hepatitis, show in-service manifestation 
of infectious hepatitis, and provide a nexus opinion by a 
medical professional that current infectious hepatitis 
resulted from the in-service manifestation of disability.  
See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection cannot be granted because the veteran has 
not proven that he has current infectious hepatitis.  A valid 
claim requires proof of present disability.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  At the June 2001 VA 
liver examination, the VA physician noted that there had been 
no diagnosis of hepatitis since service and concluded that 
the infectious hepatitis in service had resolved with no 
sequelae.  

The claims folder also reveals a gap in hepatitis 
symptomatology since 1971.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Savage v. Gober, 10 Vet. App. 
488, 495 (1997).  At an April 1972 military examination, the 
examiner noted that the veteran's infectious hepatitis was 
now asymptomatic.  At later military examinations in November 
1973, January 1976, September 1980, June 1986, July 1988, 
November 1990, September 1993, and August 1995, there was no 
indication of current hepatitis.  Over twenty years after the 
single infection in 1972, an August 1992 laboratory test was 
positive for hepatitis B antibodies, which meant that the 
veteran could have past or current hepatitis B, and negative 
for hepatitis A and C, which meant that the veteran had never 
had hepatitis A or C.  Further testing in August 1992 
eliminated the possibility of current or recent hepatitis B 
and proved that hepatitis B antibodies were present only 
because of the veteran had been infected in the past.  

In the absence of current infectious hepatitis, a 
preponderance of the evidence is against the claim, and 
entitlement to service connection must be denied.  38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102 (2002); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-55 (1990).  




ORDER

Entitlement to an initial compensable rating for chronic 
adjustment disorder with depression is denied.  

Entitlement to service connection for infectious hepatitis is 
denied.  



___________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

